MEMORANDUM **
We affirm the district judge’s decision not to resentence Maiben. The record, including the judge’s oral explanation of his decision, shows that the judge concluded, after full consideration, that the original sentence imposed would not have been materially different had he known, at that time, that the guidelines were merely advisory. He did all we require under Ameline.1
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.


. See United States v. Ameline, 409 F.3d 1073, 1085 (9th Cir.2005) (en banc) ("If the district court judge determines that the sentence imposed would not have differed materially had he been aware that the Guidelines were advisory, the district judge should place on the record a decision not to resentence, with an appropriate explanation.”); United States v. Combs, 470 F.3d 1294, 1296-97 (9th Cir. 2006) (review of decision not to resentence limited to "[w]hether the district judge properly understood the full scope of his discretion in a post-Booker world”).